


Exhibit 10.47

 

Global Partners LP
Long-Term Incentive Plan

 

Grant of Phantom Units to Canadian Employees

 

Grantee:                                 (the “Grantee”)

 

Grant Date:                                    (the “Grant Date”)

 

1.              Grant of Phantom Units.  Global GP LLC (“GPLLC”) hereby grants
to you                                            (          ) Phantom Units
under the Global Partners LP Long-Term Incentive Plan (the “Plan”) on the terms
and conditions set forth herein and in the Plan, which is incorporated herein by
reference as a part of this agreement (“Agreement”). For the avoidance of doubt,
this grant of Phantom Units does not include a tandem grant of distribution
equivalent rights.

 

2.              Service Year.  The Phantom Units granted hereunder shall be a
bonus for services rendered by the Grantee to GPLLC in calendar year         
(the “Service Year”).

 

3.              Vesting/Forfeitures. Except as otherwise provided in this
Agreement, the Phantom Units will vest in accordance with the vesting schedule
set forth in the following table, provided that you remain continuously employed
by the Company or an Affiliate from the Grant Date through each vesting date set
forth below (each, a “Vesting Date”):

 

Vesting Date

 

Cumulative Vested Percentage

 

 

 

[1st of month closest to 1-year anniversary of grant date]

 

33(1/3)%

[1st of month closest to 2-year anniversary of grant date]

 

66(2/3)%

[1st of month closest to 3-year anniversary of grant date]

 

100%

 

If, on any Vesting Date, the application of the vesting schedule set forth above
results in a fractional Phantom Unit becoming vested, the number of Phantom
Units vesting on such date shall be rounded up to the next whole number of
Phantom Units.

 

4.              Events Occurring Prior to Vesting. Notwithstanding Paragraph 3
to the contrary,

 

(a)                                 Death or Permanent Disability. If your
employment with GPLLC terminates as a result of your death or a “Permanent
Disability” (as defined in your employment agreement with GPLLC, or in the
absence of such an agreement, as defined by the

 

1

--------------------------------------------------------------------------------


 

common law), the Plan’s Committee, in its sole discretion, shall determine
whether any or all of the Phantom Units granted to you that have not yet vested
shall become vested, shall be forfeited, or shall continue to vest pursuant to
their terms as if your employment with GPLLC had continued through the date upon
which the last Phantom Units granted hereunder are vested and paid.

 

(b)                                 Retirement. If your employment with GPLLC
terminates as a result of your voluntary retirement on or after age 62 and you
have at least 10 years of service with GPLLC or its predecessors at the time of
your retirement, the Plan’s Committee, in its sole discretion, shall determine
whether any or all of the Phantom Units granted to you that have not yet vested
shall become vested or forfeited.

 

(c)                                  Involuntary Termination. If your employment
with GPLLC is terminated by GPLLC for any reason other than “Cause” (as defined
in your employment agreement with GPLLC, or in the absence of such an agreement,
as defined in Paragraph 4(d) below), all Phantom Units granted to you that have
not yet vested at the time of your termination without Cause that would vest in
the normal course over the reasonable notice period in 5(b) of the Employment
Agreement, shall vest and become payable to you.

 

(d)                                 Termination for Cause; Voluntary
Termination. If your employment with GPLLC is terminated (1) by GPLLC for Cause,
or (2) by you (other than by retirement pursuant to 4(d) above), all unvested
Phantom Units then held by you that have not vested shall automatically be
forfeited without payment upon such termination. For the purposes of this
Agreement:

 

(A)                               If you are not party to an employment
agreement with GPLLC that contains a definition of Cause, Cause shall be defined
to mean (i) your continual disregard of or failure to follow any written
rules or policies of GPLLC, the Partnership and their Affiliates, (ii)  your
repeated failure or refusal to perform your duties as an employee, (iii)  your
embezzlement, misappropriation of assets or property (tangible or intangible) of
GPLLC, the Partnership and/or their Affiliates, (iv)  your gross negligence,
misconduct, neglect of duties, theft, fraud, or breach of fiduciary duty to
GPLLC, the Partnership and their Affiliates, (v)  your unauthorized disclosure
of any trade secret or confidential information of GPLLC, the Partnership and/or
their Affiliates or any other act of disloyalty to GPLLC, the Partnership and
their Affiliates, (vi)  the commission of an act which constitutes unfair
competition with GPLLC, the Partnership and/or their Affiliates or which induces
any customer or supplier to breach a contract with GPLLC, the Partnership and/or
their Affiliates, (vii)  an act by you which creates adverse publicity for
GPLLC, the Partnership and their Affiliates, or (viii)  your conviction of a
felony, including a plea of guilty or no contest.

 

2

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, if you are party to an employment agreement with
GPLLC that contains a definition of “constructive termination” or “good reason”
or a similar term, and your termination of your employment with GPLLC is
determined finally by an arbitrator or court of competent jurisdiction to
constitute constructive termination or termination with good reason or the like,
then the Plan’s Committee, in its sole discretion, shall determine whether any
or all of the Phantom Units granted to you that have not yet vested shall become
vested or forfeited.

 

(e)                                  Change of Control. All outstanding Phantom
Units held by you automatically shall become fully vested upon a Change of
Control (as defined in your employment agreement with GPLLC, or in the absence
of such a definition, as defined below).

 

“Change of Control” means, and shall be deemed to have occurred upon the
occurrence of one or more of the following events:  (i) any sale, lease,
exchange or other transfer or disposition (in one transaction or a series of
related transactions) of all or substantially all of the assets of GPLLC or the
Partnership to any Person and/or its Affiliates, other than to GPLLC, the
Partnership and/or any of their Affiliates; (ii)  the consolidation,
reorganization, merger or other transaction pursuant to which more than 50% of
the combined voting power of the outstanding equity interests in GPLLC cease to
be owned by the Persons (including Affiliates thereof) who own such interests as
of the effective date of the initial public offering of Units (each such Person,
an “Original Holder”); provided that, any transaction involving a transfer from
an Original Holder to another Original Holder shall be disregarded for purposes
of Paragraph 4(e)(ii) and shall not be considered in determining whether a
Change of Control has occurred; or (iii)  GPLLC (or an Affiliate thereof)
ceasing to be the general partner of the Partnership.

 

For purposes of this Paragraph 4, “employment with GPLLC” shall include being an
Employee of, or a Consultant to, GPLLC or an Affiliate.

 

5.              Payments.  As soon as administratively practicable after a
Vesting Date, or, if vesting occurs upon a Change of Control as provided in
Paragraph 4(e), as soon as administratively practicable on or following such
Change of Control, but in all events not later than December 15th of the third
year following the Service Year specified in Paragraph 2, you shall be issued or
transferred one Unit for each such vested Phantom Unit, subject to Paragraph 8;
provided, however, the Committee may, in its sole discretion, direct that a cash
payment be made to you in lieu of the delivery of such Unit.  Any such cash
payment shall be equal to the Fair Market Value of the Unit on the day
immediately preceding the payment date (less any applicable withholdings).  If
more than one Phantom Unit vests at the same time, the Committee may elect to
pay such vested Award in Units, cash or any combination thereof, in its
discretion.

 

6.              Limitations Upon Transfer. All rights under this Agreement shall
belong to you alone and may not be transferred, assigned, pledged, or
hypothecated by you in any way

 

3

--------------------------------------------------------------------------------


 

(whether by operation of law or otherwise), other than by will or the laws of
descent and distribution and shall not be subject to execution, attachment, or
similar process. Upon any attempt by you to transfer, assign, pledge,
hypothecate, or otherwise dispose of such rights contrary to the provisions in
this Agreement or the Plan, or upon the levy of any attachment or similar
process upon such rights, such rights shall immediately become null and void.

 

7.              Restrictions. By accepting this grant, you agree that any Units
that you may acquire upon payment of this award will not be sold or otherwise
disposed of in any manner that would constitute a violation of any applicable
federal, state or provincial securities laws. You also agree that (i)  the
certificates representing the Units acquired under this award may bear such
legend or legends as the Committee deems appropriate in order to assure
compliance with applicable securities laws, (ii)  GPLLC may refuse to register
the transfer of the Units to be acquired under this award on the transfer
records of the Partnership if such proposed transfer would in the opinion of
counsel satisfactory to the Partnership constitute a violation of any applicable
securities law, and (iii)  the Partnership may give related instructions to its
transfer agent, if any, to stop registration of the transfer of the Units to be
acquired under this award.

 

8.              Withholding of Taxes. To the extent that the grant, vesting or
payment of a Phantom Unit results in the receipt of income by you with respect
to which GPLLC or an Affiliate has a tax withholding obligation for any reason,
you may be required to pay to GPLLC or the Affiliate such amount of money as
GPLLC or the Affiliate may require to meet its withholding obligations under
applicable law. With respect to any required tax withholding, you may (a) direct
GPLLC or the Affiliate to withhold from the Units to be issued to you pursuant
to Paragraph 5 of this Agreement the number of Units necessary to satisfy the
tax withholding obligation, which determination will be based on the Units’ Fair
Market Value on the date of withholding; or (b) deliver cash to GPLLC or the
Affiliate sufficient to satisfy the tax withholding obligation. If you fail to
make an election, GPLLC or the Affiliate shall be entitled to proceed as if you
had elected the withholding option described in subparagraph (a) by withholding
a number of Units issuable to you pursuant to Paragraph 5 of this Agreement
necessary to satisfy the tax withholding obligation or may elect to set-off the
required withholding tax amount from other ordinary compensation payable to you.
In the event GPLLC or an Affiliate determines that the aggregate Fair Market
Value of the Units withheld as payment of any tax withholding obligation is
insufficient to discharge that tax withholding obligation, then you must pay to
GPLLC or the Affiliate, in cash, the amount of that deficiency immediately upon
GPLLC’s or the Affiliate’s request.

 

9.              Rights as Unitholder. You, or your executor, administrator,
heirs, or legatees shall have the right to vote and receive distributions on
Units and all the other privileges of a unitholder of the Partnership only from
the date of issuance of a Unit certificate in your name representing payment of
a vested Phantom Unit.

 

10.       Insider Trading Policy. The terms of Partnership’s Insider Trading
Policy (the “Policy”) with respect to Units are incorporated herein by
reference. The timing of the delivery of

 

4

--------------------------------------------------------------------------------


 

any Units pursuant to a vested Phantom Unit shall be subject to and comply with
such Policy.

 

11.       Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successor or successors of GPLLC and upon any person lawfully
claiming under you.

 

12.       Entire Agreement. Except as modified by, and subject to the terms of,
any written employment, severance or change of control agreement between us or
between you and an Affiliate, the Plan and this Agreement constitute the entire
agreement of the parties with regard to the subject matter hereof, and contains
all the covenants, promises, representations, warranties and agreements between
the parties with respect to the Phantom Units granted hereby; provided, however,
that this Agreement is in addition to and does not supersede or replace any
prior or contemporaneous agreement between you and GPLLC, the Partnership, or
any of their Affiliates relating to confidentiality, non-disclosure,
non-competition, or non-solicitation.

 

13.       Modifications. Except as provided below, any modification of this
Agreement shall be effective only if it is in writing and signed by both you and
an authorized officer of GPLLC.

 

14.       Conflicts and Governing Law. In the event of any conflict between the
terms of this Agreement and the Plan, the Plan shall control. In the event of
any conflict between the terms of this Agreement and any written employment,
severance or change of control agreement between us or between you and an
Affiliate, the written employment, severance or change of control agreement
shall control. Capitalized terms used in this Agreement but not defined herein
shall have the meanings ascribed to such terms in the Plan, unless the context
requires otherwise. This grant shall be governed by, and construed in accordance
with, the laws of the State of Delaware, without regard to conflicts of laws
principles thereof.

 

 

GLOBAL GP LLC

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

GRANTEE

 

 

 

 

 

By:

 

 

Name:

 

5

--------------------------------------------------------------------------------
